STONE, J.
1-2. The bill of exceptions states that it contains the substance of all the evidence. If this be so, it contains no evidence authorizing a conviction of the female defendant, Hester. The sufficiency of the evidence against Gore was a question for the jury, under proper instructions. Gore’s confessions, if he made any, were not evidence against Hester. To justify a verdict of guilty in a criminal prosecution, the jury must be satisfied, from the proof, beyond a reasonable doubt, that the offense charged was committed, and within the time which the statute does not bar. And proof, showing only that one defendant is guilty, even of the offense charged in this indictment, does not justify the conviction of the other. Confessions of one defendant, made apart from the other, are not evidence against that other. The charge refused, numbered 4, should haye been given.
3. The present record shows that no judgment has been rendered on the verdict of guilty. No appeal lies from a verdict, until judgment is rendered thereon. — Code of 1876, §§ 4980,3916. It follows that the appeal in this case must be *393dismissed, tbat the case may be proceeded in, in the Circuit Court.
4. The question will arise, what should be done with this case, when it is again called up in the court below ? No judgment having been rendered in that court, the proceedings are still in fieri. Judgment should be arrested, the verdict set aside, and a new trial granted.
Appeal dismissed.